In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0283V
                                   Filed: November 22, 2016
                                          Unpublished

****************************
HEATHER MOREAU, Executor,             *
Estate of DOUGLAS C. RIEMER,          *
                                      *
                  Petitioner,         *      Damages Decision Based on Proffer;
                                      *      Varicella Vaccine; Disseminated
v.                                    *      Varicella Zoster Virus (“VZV”) Infection;
                                      *      Immunocompromised Person; Death;
SECRETARY OF HEALTH                   *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                   *
                                      *
                  Respondent.         *
                                      *
****************************
Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for petitioner.
Glenn A. MacLeod, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On February 29, 2016, Heather Moreau (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act”), on behalf of the Estate of Douglas C. Riemer.
Petitioner alleged that Mr. Riemer’s death on March 5, 2015, was caused in fact by the
Varicella vaccine he received on February 4, 2015. Pet. at 1. The case was assigned
to the Special Processing Unit (“SPU”) of the Office of Special Masters.

        On November 22, 2016, the undersigned issued a ruling on entitlement finding
petitioner entitled to compensation for Mr. Riemer’s death on behalf of his Estate. On
November 21, 2016, respondent filed a proffer on award of compensation (“Proffer”)
indicating petitioner should be awarded $450,000.00. Proffer at 1-2. In the Proffer,
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
respondent represented that petitioner agrees with the proffered award. Id. Based on
the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, the undersigned awards a
lump sum payment of $450,000.00 in the form of a check payable to petitioner, as
Legal Representative of the Estate of Douglas C. Riemer. 3 This amount represents
compensation for all damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 “Petitioner represents that she presently is, or within 90 days of the date of judgment will become, duly
authorized to serve as legal representative of Douglas C. Riemer’s estate under the laws of the State of
Wisconsin.” Proffer at 2. “No payments pursuant to [the] Proffer shall be made until petitioner provides
the Secretary with documentation establishing her appointment as Legal Representative of Mr. Riemer’s
estate. If petitioner is not authorized by a court of competent jurisdiction to serve as Legal Representative
of the estate of Douglas C. Riemer at the time a payment pursuant to this Stipulation is to be made, any
such payment shall be paid to the party or parties appointed by a court of competent jurisdiction to serve
as Legal Representative of the estate of Douglas C. Riemer upon submission of written documentation of
such appointment to the Secretary. Petitioner agrees.” Id. at n.1.

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

*************************
                              *
Heather Moreau, Executor,     *
ESTATE OF DOUGLAS C. RIEMER, *
                              *
                  Petitioner, *
                              *
v.                            *                      No. 16-283V (ECF)
                              *                      CHIEF SPECIAL MASTER
                              *                      NORA BETH DORSEY
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
                  Respondent. *
*************************

                       PROFFER ON AWARD OF COMPENSATION

       On November 21, 2016, respondent filed her Vaccine Rule 4(c) Report recommending

that a preponderance of the medical evidence indicates that Douglas C. Riemer’s death on March

5, 2015 was causally related to the Varicella vaccination he received on February 4, 2015. The

parties now address the amount of compensation to be awarded in this case.

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$450,000.00, which represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       As soon as practicable after an entry of judgment reflecting a decision consistent with the

terms of this Proffer, and after petitioner has filed an election to receive compensation pursuant

to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue the

following vaccine compensation payment:
       A lump sum of $450,000.00 in the form of a check payable to petitioner, as Legal
       Representative of the Estate of Douglas C. Riemer, representing compensation for all
       damages that would be available under 42 U.S.C. § 300aa-15(a).

       Petitioner represents that she presently is, or within 90 days of the date of judgment will

become, duly authorized to serve as legal representative of Douglas C. Riemer’s estate under the

laws of the State of Wisconsin. 1

       Accordingly, the parties recommend that the compensation provided to petitioner should

be made through a lump sum payment of $450,000.00 in the form of a check payable to

petitioner as Legal Representative of the Estate of Douglas C. Riemer. Petitioner agrees.

                                             Respectfully submitted,

                                             BENJAMIN C. MIZER
                                             Principal Deputy Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Acting Deputy Director
                                             Torts Branch, Civil Division

                                             MICHAEL P. MILMOE
                                             Senior Trial Counsel
                                             Torts Branch, Civil Division




1
  No payments pursuant to this Proffer shall be made until petitioner provides the Secretary with
documentation establishing her appointment as Legal Representative of Mr. Riemer’s estate. If
petitioner is not authorized by a court of competent jurisdiction to serve as Legal Representative
of the estate of Douglas C. Riemer at the time a payment pursuant to this Stipulation is to be
made, any such payment shall be paid to the party or parties appointed by a court of competent
jurisdiction to serve as Legal Representative of the estate of Douglas C. Riemer upon submission
of written documentation of such appointment to the Secretary. Petitioner agrees.

                                                 2
                           s/ GLENN A. MACLEOD
                          GLENN A. MACLEOD
                          Senior Trial Counsel
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146, Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Tel.: (202) 616-4122

DATE: November 21, 2016




                             3